UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2013 DUSSAULT APPAREL INC. Exact name of registrant as specified in its charter Nevada 000-52452 98-0513727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1885 Shore Drive South, South Pasedena, FL (Address of principal executive offices) (Zip Code) (727) 902-2594 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant's Certifying Accountant. (a) Previous independent registered public accounting firm (i) On February 28, 2013, Dussault Apparel Inc. (the "Company") formally informed Anton & Chia LLP (“Anton”) of their dismissal as the Company’s independent registered public accounting firm and provided them with a copy of this Form 8K with the disclosure as detailed below: (ii) As the Company does not have an audit committee, the decision to change principal accountants was approved by the Company's Board of Directors. (iii) Anton was engaged by the Company on November 5, 2012, and has not issued any reports on the Company’s financial statements as of and for the years ended October 31, 2012 and 2011, through February 28, 2013.During the years ended October 31, 2012 and 2011, and through February 28, 2013, (a) there have been no disagreements with Anton on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Anton would have caused them to make reference thereto in connection with their report on the financial statements for such years; and (b) there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. The Company has requested that Anton furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements, and if not, stating the respects in which it does not agree.The Company will file such letter with the Securities and Exchange Commission as an exhibit to an amendment to this Current Report on Form 8-K within two business days of receiving it, but no later than ten days after filing this Report. (b) New independent registered public accounting firm On February 28, 2013, the Company engaged BF Borgers CPA PC (“BFB”) as its principal accountant to audit the Company's financial statements as successor to Anton. During the Company's two most recent fiscal years ended October 31, 2012 and 2011, and through February 28, 2013, the Company has not consulted with BFB regarding the application of accounting principles to a specific transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements, nor did BFB provide advice to the Company, either written or oral, that was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue. Further, during the Company's two most recent fiscal years ended October 31, 2012 and 2011 or through February 28, 2013, the Company has not consulted with BFB on any matter that was the subject of a disagreement as that term is defined in Item 304(a)(1) (iv) of Regulation S-K, or a reportable event. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DUSSAULT APPAREL INC. Dated: March 6, 2013 By: /s/ Natalie Bannister Name: Natalie Bannister ` Title: Chief Executive Officer,President, Secretary, Treasurer, Chief Financial Officer and Director 3
